Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12 and 22-26 are allowed.  
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the primary reason for the allowance of the claims is the inclusion of the limitation “wherein the reinforcing layer has an upper surface facing the first redistribution layer and spaced apart from the first redistribution layer, and wherein the conductive pillars protrudes from the upper surface of the reinforcing layer; wherein the encapsulant encapsulates the upper surface of the reinforcing layer and a second lateral surface of the reinforcing layer, and wherein the second lateral surface of the reinforcing layer is opposite to the first lateral surface of the reinforcing layer; wherein the encapsulant extends between the conductive pillars; wherein the first electronic component has an active surface facing the first redistribution layer and a side surface connected to the active surface, and wherein the encapsulant encapsulates the side surface and the active surface of the first electronic component.”  
The available art of record does not appear to disclose or render obvious the above limitation, in combination with the other limitations of claims 12.   
Regarding claim 25, the primary reason for the allowance of the claims is the inclusion of the limitation “an electrical connection member comprising a reinforcing layer and a plurality of conductive pillars passing through the reinforcing layer; a first electronic component; an encapsulant encapsulating the first electronic component and the electrical connection member; and a first redistribution layer disposed on a top surface of the encapsulant and electrically connected to at least one of the conductive pillars; wherein a bottom surface of the conductive pillars is coplanar with a bottom surface of the reinforcing layer and a bottom surface of the encapsulant; wherein the reinforcing layer has a first lateral surface facing the first electronic component and the encapsulant extends between the first electronic component and the first lateral surface of the reinforcing layer”.
The available art of record does not appear to disclose or render obvious the above limitation, in combination with the other limitations of claim 25.   
Regarding claim 26, the primary reason for the allowance of the claims is the inclusion of the limitation “an electrical connection member comprising a reinforcing layer and a plurality of conductive pillars passing through the reinforcing layer; a first electronic component; an encapsulant encapsulating the first electronic component and the electrical connection member, and a first redistribution layer disposed on a top surface of the encapsulant and electrically connected to at least one of the conductive pillars; wherein a bottom surface of the conductive pillars is coplanar with a bottom surface of the reinforcing layer and a bottom surface of the encapsulant; wherein the reinforcing layer has a first lateral surface facing the first electronic component and the encapsulant extends between the first electronic component and the first lateral surface of the reinforcing layer”.
The available art of record does not appear to disclose or render obvious the above limitation, in combination with the other limitations of claim 26.   
Remaining claims depend from claim 12 and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shim US 10453785 B2 discloses reinforcement around pillars, but there is no encapsulant under the first electronic component, e.g. fig 6b.
Marimuthu US 20140077364 A1 discloses differently-shaped pillars but there is no reinforcing layer between them, e.g. fig 7b.  
Jung US 9425156 B2 discloses a reinforcing layer between pillars but the pillars are a single shape and do not meet height limitations, e.g. fig 2B.

    PNG
    media_image1.png
    358
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    743
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    745
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THS/
Examiner, AU 2817


/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817